Appellant was tried for and convicted of theft of coal, alleged to be the property of La Bryer. The evidence fails to show that any coal was ever taken by appellant from La Bryer.
The only coal taken by appellant was taken from along the right of way of the Missouri, Kansas  Texas Railway Company; and this was not in the possession of La Bryer; but if in the possession of any one, it was in the possession of one Kelley, who gave appellant his authority and consent to take same.
Because the evidence does not support the conviction, the judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.